          Case 2:20-cv-01304-PBT Document 5 Filed 04/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RASHAUN PETERSON,                                :
                                                 :
                                                 :
              Petitioner,                        :           CIVIL ACTION
                                                 :
              v.                                 :           NO. 20-1304
                                                 :
DEREK OBERLANDER, et al,                         :
                                                 :
                                                 :
              Respondents.                       :

                                            ORDER

       AND NOW, this _19th_ day of April 2021, upon consideration and independent review

of the petition for Writ of Habeas Corpus, and after review of the Report and Recommendation

of the United States Magistrate Judge Timothy R. Rice, IT IS HEREBY ORDERED AND

DECREED that:

       1. The Report and Recommendation is APPROVED and ADOPTED.

       2. The petition for Writ of Habeas Corpus is DISMISSED WITH PREJUDICE.

       3. There is no probable cause to issue a certificate of appealability.

       4. The Clerk of the Court shall mark this case closed for statistical purposes.




                                                             BY THE COURT:
                                                             /s/ Petrese B. Tucker
                                                             ____________________________
                                                             Hon. Petrese B. Tucker, U.S.D.J.
